Citation Nr: 1003064	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  07-19 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial evaluation for service-connected 
bilateral otitis externa.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1945 to May 
1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 Regional Office (RO) in 
Milwaukee, Wisconsin rating decision, which granted the 
Veteran's claim for service connection for chronic otitis 
externa and assigned a noncompensable rating.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The preponderance of the evidence demonstrates that the 
Veteran's bilateral otitis externa is not manifested by 
swelling, dry and scaly or serous discharge, and itching, and 
it has not required frequent and prolonged treatment.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for otitis 
externa have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.31, 4.87, Diagnostic Code 
(DC) 6210 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all the evidence submitted 
by or on behalf of the Veteran.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Veteran's 
Administration (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the Veteran of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the Veteran 
is expected to provide; and (4) request that the Veteran 
provide any evidence in his possession that pertains to the 
claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.

VCAA letters dated in April 2006 and May 2008 fully satisfied 
the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio, at 187.  The Veteran was advised that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The letters informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.

The letters also explained to the Veteran how disability 
ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private records identified 
by the Veteran have been obtained, to the extent possible.  
The Veteran has at no time referenced other outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran appropriate VA examinations in 
May 2006 and March 2008.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the Veteran's otitis externa disability since he 
was last examined.  The duty to assist does not require that 
a claim be remanded solely because of the passage of time 
since an otherwise adequate VA examination was conducted.  
VAOPGCPREC 11-95 (April 7, 1995).  The VA examination reports 
are thorough and supported by VA outpatient treatment 
records.  As will be discussed in greater detail below, the 
VA examinations included review of the claims file, an 
interview with the Veteran, at which point they discussed the 
Veteran's history and current symptoms, appropriate 
diagnostic testing, and a physical examination.  The Board, 
therefore, finds the resulting examination reports to be 
thorough, complete, and sufficient upon which to base a 
decision with respect to the Veteran's claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Increased Compensable Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA's Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. Part 4 (2009).  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can practically be determined, the average impairment in 
earning capacity resulting from such disease or injury and 
their residual conditions in civilian occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath, supra.

Where the issue involves the assignment of an initial rating 
for a disability following the initial award of service 
connection for that disability, as is the case here, the 
entire history of the disability must be considered and, if 
appropriate, staged ratings may be applied.  Fenderson v. 
West, 12 Vet. App. 119 (1999). 

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  In every instance 
where the rating schedule does not provide a noncompensable 
evaluation for a DC, a noncompensable evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2009). 
 
Historically, the Veteran's otitis externa has been rated 
under DC 6200, which contemplates service-connected chronic 
suppurative otitis media, mastoiditis, or cholesteatoma (or 
any combination).  While the Board observes the Veteran was 
diagnosed in July 2004 with both chronic otitis media and 
externa, the Veteran's claim consistently has been for otitis 
externa and the June 2006 rating decision granted service 
connection for otitis externa.  Therefore, as will be 
discussed in greater detail below, based on the pertinent 
medical evidence of record and the Veteran's statements, the 
Board finds that his service-connected otitis externa is more 
appropriately evaluated based the DC for that disability.  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993); Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).  Under DC 6210, a 10 
percent evaluation is assigned for chronic otitis externa 
with swelling, dry and scaly or serous discharge, and itching 
requiring frequent and prolonged treatment.

The Veteran complains of constant daily pain in the ears 
bilaterally and swelling in the left ear.  The Veteran's 
otitis externa is secondary to his service-connected 
bilateral sensorineural hearing loss disability.  The Veteran 
asserts that his symptoms associated with his otitis externa 
began in the 1950s and that he used over-the-counter ear 
drops to treat the problems and that he did not seek medical 
treatment.  The record indicates the first medical diagnosis 
of otitis externa was in May 2004 by a private physician.  At 
that time, the Veteran reported a history of several months 
with pain and drainage from the ears bilaterally.  The 
physician noted no prior history of ear infections or ear 
drainage.  Examination of the ears was negative, except for 
some mild thickening in the lateral portions of both external 
canals consistent with a chronic non-infectious process.  The 
examiner diagnosed otitis externa, which he speculated might 
be associated with extended hearing aid use and cleaning the 
external auditory canal with Q-tips.  The examiner 
recommended that the Veteran cease cleaning his ears with Q-
tips and recommended the use of alcohol and vinegar 
irrigation in the evenings after removing the hearing aids.  

In July 2004, the Veteran complained of left ear swelling.  
On examination, the left ear canal was thickened and there 
was slight swelling of the external ear and canal.  There was 
purulent discharge observed close to the eardrum.  The right 
ear was also slightly swollen, but without discharge.  The 
examiner's assessment was chronic otitis media and externa, 
but recommended the Veteran see an ENT specialist.  The 
record does not indicate that the Veteran saw the ENT 
specialist.  A subsequent July 2004 treatment record 
indicates that during an examination for a separate complaint 
the Veteran reported ear pain, worse on the left.  
Examination of the ears, however, was unremarkable.  

During a VA audio examination in September 2004 to test the 
Veteran's hearing acuity, he reported a history of ear 
infections and drainage.  There is no indication of objective 
findings of discharge at the time of examination.  In 
November 2004, during a hearing aid evaluation, the Veteran 
reported no symptoms of pain or discharge and examination did 
not note findings of swelling or discharge.  In January 2005 
a treatment record noted the Veteran's hearing aids were 
cleaned of wax.  In February 2006, during a general 
examination, the Veteran denied ear pain or discharge and 
there was no discharge observed on examination.  In May 2006, 
the Veteran was seen for a self-referred hearing test.  At 
that time, the Veteran reported pain and irritation in both 
ears, but on examination there was no sign of irritation to 
either ear canal as contended.  

Later in May 2006, the Veteran was afforded a VA examination.  
The examiner noted review of the claims file and medical 
records.  The Veteran reported bilateral swelling of the ears 
three or four times in the last three years, intermittent 
daily pain, and weekly discharge that the Veteran cleaned 
with a Q-tip.  On the day of the examination, the Veteran 
complained of pain that he rated as 6 out of 10.  On 
examination there was no evidence of discharge, but there was 
mild thickening in the lateral portions of the bilateral 
external auditory canals.  There was no evidence of erythema 
or tenderness to palpation.  With respect to the Veteran's 
daily activities, the examiner noted moderate problems with 
bathing and mild problems with chores, exercise, recreation, 
and traveling, due to discomfort and pruritus of the 
bilateral ears.  The examiner noted that the examination at 
that time did not indicate acute otitis externa, but based on 
the May 2004 private treatment record discussed above, the 
examiner stated that it was at least as likely as not that 
the Veteran's previously diagnosed otitis externa was 
secondary to his use of hearing aids.

During the Veteran's annual examination, in January 2007, he 
denied earache or ear discharge.  On examination, there was 
no inflammation or discharge.  During the Veteran's January 
2008 annual examination, there was no swelling, erythema, or 
exudate of the ears.

In March 2008, the Veteran was afforded another VA 
examination.  The examiner noted a review of the claims file 
and medical records.  The examiner noted no current records 
of treatment for otitis externa, with the most recent noted 
those from May 2004 and July 2004 discussed above.  The 
examiner also noted July 2004 treatment that prescribed 
Cortisporin ear drops for otitis externa with cellulitis.  
The examiner noted that during the Veteran's recent January 
2008 examination, however, otitis externa was not noted as a 
current problem, nor was medication for otitis externa 
prescribed.  The Veteran stated that the July 2004 incident 
was the most severe incident involving symptoms of otitis 
externa, but that he experienced pain, swelling, and 
occasional discharge usually several times per month.  The 
Veteran noted that he had not used prescription ear drops 
since 2004 and that he used over-the-counter ear drops three 
to four times per month and Q-tips almost every day.  The 
Veteran reported canal itch almost every day.  On 
examination, there was no deformity of the auricle, normal 
external canals, no aural polyps, normal tympanic membrane, 
normal mastoids, and no ear infection.  Both ear canals were 
normal, without evidence of inflammation and scant cerumen.  
The examiner noted a history of chronic otitis externa, but 
that it was not manifest at the time of examination.  The 
only noted effect on the Veteran's daily activities was that 
he avoided swimming to prevent water entering his ear canals.  
The examiner noted that the Veteran had been retired since 
1978 due to back problems.

In July 2008, the Veteran underwent a physical evaluation 
following complaints unrelated to the issue on appeal.  At 
that time, the Veteran denied change in ear pain or 
discharge.  On examination, the Veteran's external auditory 
canal was clear, without noted inflammation.  In November 
2008, the Veteran denied a change in ear pain or discharge 
and, on examination, his external auditory canal was clear 
without any notation of inflammation.  In November 2008, the 
Veteran was afforded a VA examination to test his current 
auditory acuity.  At that time, the examiner noted review of 
the claims file and medical records.  The examiner reported 
left ear drainage "quite a bit", but there is no discussion 
of findings on physical examination.  In December 2008, the 
Veteran was examined following complaints for an unrelated 
problem.  At that time, the Veteran's auditory canals were 
without erythema or cerumen.  There was no notation of 
inflammation made.

The Board has reviewed the medical evidence of record and the 
Veteran's statements and finds that there exists no basis for 
a compensable evaluation.  The Board acknowledges the May 
2004 and July 2004 diagnosis of and treatment for otitis 
externa.  Thereafter, however, there is no evidence of 
current otitis externa.  The VA examinations found no 
evidence of current otitis externa.  VA treatment records 
after July 2004 have been consistently normal with respect to 
the ears, without evidence of swelling, discharge, or 
irritation.  Moreover, the Veteran concedes that he did not 
seek medical treatment for his symptoms of otitis externa 
after July 2004.  Based on the foregoing, there is no 
objective evidence of record of swelling, discharge, and 
itching requiring frequent and prolonged treatment.  As such, 
a compensable rating under DC 6210 is not warranted.

The Board has considered the Veteran's reports of pain, 
discharge, and swelling of the external auditory canals.  
Certainly, he is competent to report sensory or observed 
symptoms such as pain and discharge, and his testimony in 
that regard is entitled to some probative weight.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
Credibility, however, is an adjudicative and not a medical 
determination.  The Board has "the authority to discount the 
weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  In this case, the "inherent characteristics" 
of the Veteran's statements as to his ongoing symptomatology 
are inconsistent with the objective medical record, as well 
as his own statements during VA treatment.  As noted above, 
no treatment record after July 2004 notes current otitis 
externa or current swelling, discharge, or objective evidence 
of irritation.  There was some mild thickening of the 
external auditory canal noted during the May 2006 VA 
examination; however, the examiner specifically stated that 
the Veteran did not have current acute otitis externa.  The 
Veteran claims that his VA examinations have occurred at 
times when his symptoms of otitis externa were less severe.  
The Board finds these assertions less than credible given the 
complete absence in all treatment records after July 2004 of 
evidence of current swelling, discharge, or irritation.  
Moreover, the Board finds it significant that the Veteran 
asserts daily, intermittent pain, yet the vast majority of 
the VA treatment records show no evidence or complaints of 
pain.  Indeed, the Veteran specifically denied symptoms of 
pain or discharge in November 2004, February 2006, and 
January 2007.

Based on the foregoing, the Board gives greater credence and 
weight to the objective medical evidence of record.  
Regardless of whether the Veteran is purposely 
mischaracterizing his symptoms or unintentionally doing so, 
the ultimate conclusion is that his statements are simply not 
credible evidence.  As discussed above, the medical evidence 
nearly uniformly refutes the Veteran's assertions as to his 
symptoms of otitis externa and, in fact, the Veteran's own 
statements are inconsistent on this matter.  Because of the 
inconsistency, and the lack of corroborating objective 
evidence, the Board finds that the Veteran's allegations have 
no probative value.

In short, the Board finds that although there is some 
evidence of thickening of the external ear canal and 
subjective reports of swelling, drainage, and itching of the 
ears, there is no objective evidence of drainage since July 
2004, no objective evidence of irritation of the auditory 
canals, and no evidence of frequent and prolonged treatment 
for the condition.  Accordingly, the Board finds that the 
criteria for an initial compensable evaluation for bilateral 
otitis externa under DC 6210 have not been met and an initial 
compensable rating is not warranted.

In addition, no other applicable DC would warrant an initial 
compensable rating in this case.  As noted above, the Veteran 
was diagnosed in July 2004 with otitis media; however, since 
that time there has been no objective evidence of suppuration 
or aural polyps to warrant a 10 percent rating under DC 6200.  
Although the Veteran reports occasional dizziness, there is 
no objective evidence of dizziness or staggering on 
examination.  Thus a rating under DC 6204 is not warranted.  
The Veteran has not been diagnosed with Meniere's disease or 
vertigo and, as such, a rating under DC 6205 is not 
warranted.  There is no evidence the Veteran has suffered a 
deformity or loss of an auricle or a malignant or benign 
neoplasm of the ear, so a rating under DC 6207-6209 is not 
warranted.  There is no evidence of a perforated tympanic 
membrane, so a rating under DC 6211 is not warranted.

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In this 
case, the Board notes that the Veteran is separately rated at 
80 percent for his bilateral sensorineural hearing loss and 
that in April 2009 the Veteran was granted total disability 
based on individual unemployability (TDIU) based on that 
hearing loss.  As such, the Veteran has already been rated 
for his hearing loss and a separate rating for chronic 
nonsuppurative otitis media with effusion (DC 6201) or 
otosclerosis (DC 6202) is not warranted.  In addition, the 
Board notes the Veteran was separately awarded service 
connection for tinnitus and assigned a 10 percent rating in 
December 2005, the maximum rating available. 
 
As shown above, and as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
regardless of whether they have been raised by the Veteran.  
In this case, the Board finds no provision upon which to 
assign an initial compensable rating for the Veteran's 
bilateral otitis externa.   

Extraschedular

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extraschedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
Board must determine whether the Veteran's disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected otitis externa is inadequate.  A comparison between 
the level of severity and symptomatology of the Veteran's 
bilateral otitis externa with the established criteria shows 
that the rating criteria more than reasonably describe the 
Veteran's disability level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), to the limited extent that the Veteran 
exhibits other related factors such as those provided by the 
regulation as "governing norms" he has already been 
separately compensated.  Initially, the Board notes that the 
March 2008 VA examination report stated that the Veteran was 
a retired postal employee and that he had been retired since 
1978 due to a back injury after 29 years of employment.  
Thus, the record suggests that the Veteran's retirement was 
unrelated to his bilateral otitis externa.  Moreover, it is 
noted that in an April 2009 rating decision the Veteran was 
assigned a total disability rating for compensation on the 
basis of individual unemployability (TDIU), effective 
September 2008.  The TDIU award was made in recognition of 
the aggregate impact of all of the Veteran's service-
connected disorders, but was based primarily on the Veteran's 
bilateral hearing disabilities.  In this case, therefore, the 
TDIU award has compensated the Veteran for any loss in 
gainful employment (i.e., marked interference with 
employment) due to service-connected disease or disability.  
There is otherwise nothing exceptional about the clinical 
manifestations of the Veteran's bilateral otitis externa, nor 
have they required frequent periods of hospitalization or, 
indeed, any period of hospitalization.  The Board, therefore, 
has determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted. 


ORDER

Entitlement to an initial evaluation for service-connected 
bilateral otitis externa is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


